           Case 1:21-cr-00136-DAD Document 20 Filed 09/16/21 Page 1 of 3


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
9                              IN THE UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA                         Case No. 1:21-cr-00136-DAD-1
13                    Plaintiff,                        STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE; AND ORDER
14
              v.
15
      CHRISTOPHER LAWRENCE SMITH,                      DATE: September 22, 2021
16                                                     TIME:  1:00 p.m.
                      Defendant.                       JUDGE: Hon. Barbara A. McAuliffe
17
18
               IT IS HEREBY STIPULATED by and between the parties through their respective
19
     counsel that the Status Conference scheduled for September 22, at 1:00 p.m., may be continued
20
     until December 8, 2021, at 1:00 p.m., before the Honorable Barbara A. McAuliffe. The
21
     government has produced discovery to defense counsel. Defense counsel has further
22
     investigation to perform in this case. The parties agree that time under the Speedy Trial Act shall
23
     be excluded through December 8, 2021, in the interests of justice, including but not limited to,
24
     the need for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§
25
     3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
26
     ///
27
     ///
28
     ///
       Case 1:21-cr-00136-DAD Document 20 Filed 09/16/21 Page 2 of 3


1    The parties will further agree that the ends of justice served by taking this action outweigh the
2    best interests of the public and of the defendant to a speedy trial.
3
4     Dated: September 15, 2021                            /s/ Christina Corcoran
                                                           CHRISTINA CORCORAN
5                                                          Counsel for Christopher Lawrence Smith
6
      Dated: September 15, 2021                            /s/ Joseph Barton
7
                                                           JOSEPH BARTON
8                                                          Assistant United States Attorney

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
       Case 1:21-cr-00136-DAD Document 20 Filed 09/16/21 Page 3 of 3


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA                          Case No. 1:21-cr-00136-DAD-1
12
                    Plaintiff,                          ORDER
13
            v.
14
      CHRISTOPHER LAWRENCE SMITH,
15
                    Defendant.
16
17
            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
18
     for September 22, 2021, at 1:00 p.m. is continued until December 8, 2021, at 1:00 p.m., before
19
     the Honorable Barbara A. McAuliffe. The period through December 8, 2021, inclusive, is
20
     excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
21
22
     IT IS SO ORDERED.
23
24      Dated:    September 16, 2021                         /s/ Barbara   A. McAuliffe         _
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                    3
